Citation Nr: 1007833	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  01-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the apportionment of the Veteran's Department of 
Veterans Affairs (VA) disability compensation benefits for 
the support of his daughter, F., should have been terminated 
prior to her 18th birthday.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services

R.W. represented by: 	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 Special Apportionment Decision 
of the Regional Office (RO) in Portland, Oregon.  In March 
2005, the Board remanded this case.  

The appellant in this case is the Veteran, who disputes the 
decision allowing apportionment.  The appellee is the 
Veteran's ex-spouse, who is the mother of his daughter.  As 
such, the case has been captioned as shown on the first page 
of the decision and at the top of each subsequent page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

This case has a rather long and complex history.  In order to 
explain the current deficits in the record, a summary of this 
history is necessary.  

In December 1992, the Veteran applied for VA compensation 
benefits.  He listed his daughter, F. as his child not in his 
custody, indicated that he was divorced from her mother, R., 
and that he paid $200 in child support monthly.  The Veteran 
was subsequently awarded VA compensation benefits and was 
paid additional benefits for one dependent, F., his daughter.

Subsequently, following a rating decision in May 1997, the 
Veteran was sent a notification letter in June 1997 regarding 
his compensation benefits, including his additional benefits 
for F., his daughter.  

In December 1998, R. sought an apportionment of the Veteran's 
VA benefits on behalf of F.  In a June 1999 letter, VA 
requested information from R. regarding child support 
payments.  In an August 1999 letter, VA sought additional 
information from R., including financial information.  
Likewise, VA contacted the Veteran to obtain information, 
including financial information, and to notify him that an 
apportionment was being sought.  

The next month, R. responded, providing her financial 
information.  She indicated that the Veteran had not paid any 
support since their divorce in 1991.  The Veteran did not 
respond.  

In a December 1999 Administrative Decision, the RO determined 
that an apportionment was warranted.  R., on behalf of F., 
was awarded $600 monthly from December 1998 through September 
1999.  Thereafter, a $400 apportionment was awarded until May 
2006 (F.'s 18th birthday).  In December 1999, both R. and the 
Veteran were notified of this action.  In February 2000, when 
an adjustment was made, both parties were again notified.  

In January 2000, correspondence was received from the Veteran 
in which he indicated that he was wrongly accused by R. of 
sexually abusing F. and was ordered to undergo sexual 
offender treatment before he was permitted to have any 
visitation.  The Veteran indicated that he rejected this 
order and had not seen his daughter since.  Thereafter, he 
stated that R. indicated that she planned to remarry and he 
signed papers to the effect that he would consent to his 
daughter being adopted if child support was waived.  He 
submitted the supporting documentation.  The adoption never 
took place and he stated that R. eventually divorced.  The 
Veteran indicated that VA had awarded her an apportionment in 
1999 and she was also awarded $289 per month by the Support 
Enforcement Division of Oregon.  Meanwhile, the Veteran 
reported that he was not permitted visitation and had his 
income reduced.  He submitted documentation of the award of 
$289 per month.  

In a March 2000 Special Apportionment Decision, the RO 
determined that the $400 apportionment should be continued as 
it represented about 20 percent of the Veteran's benefits per 
38 C.F.R. § 3.451.  The Veteran submitted a notice of 
disagreement to this decision and provided a Financial Status 
Report which showed that his monthly income from VA was 
exceeded by his monthly debts and he had no liquid assets.  
In July 2001, a statement of the case was issued.  The 
Veteran perfected his appeal.  

Thereafter, a May 2001 letter from the Circuit Court of 
Oregon was received which showed that all arrears had been 
satisfied and that the corrected amount of support from 
August 1993 to June 1999 was zero dollars and that from June 
1, 1999 forward, the modified amount of child support was 
$129 per month.  

In April 2003, R. responded that F. had not seen the Veteran 
since she was 2 years old following a court order of "No 
Contact" for sexual abuse.  She indicated that the Veteran 
refused to participate in court-ordered sex offender 
treatment and undergo an evaluation at the grand jury 
hearing, so he lost custody rights.  She stated that the 
Veteran thereafter repeatedly appealed, but lost, and had not 
had any visitation.  She also provided financial information.  

In a November 2004 statement, the Veteran indicated that it 
was true that he had not paid child support, but he was 
unable to pay due to the cost of living.  He stated that R. 
agreed to his not paying.  In addition, he indicated that he 
believed that F. was no longer living with R.  In January 
2005, the Veteran indicated that F. had not lived at home or 
gotten her apportioned benefits from her mother since she was 
13 years old and he had a recorded statement purportedly from 
her to that effect, which is part of the record.  Thereafter, 
the Veteran indicated that F. had lived on her own with a 
16 year old minor boy since she was 13 years old and that R. 
had given her only $50 to date.  He claimed that the 
apportionment was fraudulent.  

In March 2005, the Board remanded this case for financial 
information and any pertinent court documents.  

Thereafter, a letter was received from F. in which she 
indicated that she had lived with a boy in 2001 for 1 month.  
They then moved in with her family for 3 months.  In 2002, 
she lived with her family.  In 2003, she lived with the boy's 
family.  In 2004 (when she was 16 years old), she moved into 
an apartment with the boy, with her mother's consent, but 
then moved in with his stepfather who had temporary 
guardianship of her.  Later that year, she went to Alaska 
then moved back to Oregon with her guardian.  In 2005, she 
moved in with a friend and the friend's parents.  She 
indicated that she did not receive more than $50-$100 from R. 
over that period of time.  

In February 2005 correspondence, the Veteran requested that 
the apportionment be terminated and indicated that he was 
going to pick up his daughter that month and she would be 
residing with him.  In a May 2005 financial status report, 
the Veteran indicated that his debts exceeded his income by 
$74 monthly.  

Thereafter, a letter was received from T., the Veteran's son 
and F.'s brother.  He indicated that F. called him in May 
2005 and told him that her mother gave her permission to live 
with a boy who was 16, when she was 13 years old.  She helped 
set them up in an apartment and bought her birth control 
pills.  She did not thereafter give F. financial assistance.  
He indicated that the Veteran was trying to stop the 
apportionment and help F., but T. did not know where she was 
located.  

Thereafter, a financial status report was received from R. in 
which she indicated that her monthly expenses greatly 
exceeded her income.  She submitted a letter indicating that 
she had always had custody of F. and F. had always lived with 
her.  

In September 2007, the RO sent a letter to R, requesting that 
she verify whether F. lived with her from 2001 until her 18th 
birthday and, if not, what were the details of any 
arrangements made.  Also, she was requested to indicate if 
she had provided financial support to F. from 2001 until her 
18th birthday.  She replied that she had always lived with 
her daughter and provided financial support to her.  

Thereafter, legal and court documents were received which 
showed that the Veteran's parental rights were in fact 
terminated November 21, 1997.  

In an August 2009 Apportionment Decision, the RO determined 
that the apportionment was a necessary benefit at the time of 
application, but should have been terminated on June 1, 2005, 
due to a hardship imposed on the Veteran (based on his 
financial information submitted at that time).  

The Veteran maintains that since he had been divested of his 
parental rights, there should never have been an 
apportionment.  The Tillamook, Oregon, Child Support Program 
was preparing to vacate the July 2001 Child Support Order, 
since the Veteran's parental rights had been terminated.  
Pertinent VA law, regulations, and precedent, do not 
specifically address that matter.  However, VA law and a 
precedent General Counsel Opinion, 16-94, address the 
situation when a child is adopted out of the Veteran's family 
(i.e., out of his custody).  As a practical matter, it would 
be apparent that there would be a termination of parental 
rights prior to that adoption, so the regulations and GC 
opinion may be referred to by analogy.  Under 38 C.F.R. 
§ 3.458(d), a Veteran's benefits will not be apportioned, 
where the child of the Veteran has been legally adopted by 
another person, except the additional compensation paid for 
the child.  GC Precedent 16-94 held that under 38 C.F.R. 
§ 3.458(d), improved pension benefits generally may not be 
apportioned.  However, that opinion also noted that this 
regulation referred to service-connected disability, which is 
the benefit at issue in this case.  Further, as noted by the 
RO, VA Manual M21-1MR, Part III, Subpart iii, Chapter 5, 
Section G provides that the adoption of a Veteran's child 
outside the Veteran's family does not break the relationship 
between the Veteran and the child, even if the Veteran's 
parental rights have been terminated.  Additionally, 38 
C.F.R. § 3.58 provides that a child of a Veteran adopted out 
of the family of the Veteran either prior or subsequent to 
the Veteran's death is nevertheless a child within the 
meaning of VA regulations and is eligible for benefits 
payable under all laws administered by VA.

So, in theory, the Veteran's daughter was entitled to receive 
an apportionment in this case, despite the termination of the 
Veteran's rights.  However, the apportionment was awarded to 
her mother, R., on her behalf, and it is unclear whether she 
was in R.'s custody as F. indicated that there was another 
guardian and that she did not live at home for the most part, 
from the age of 13 years onward.  R. has disputed this 
account, which was also advanced by the Veteran who alleges 
fraud.  This matter was not resolved by the RO and the Board 
finds that prior to determining whether the apportionment 
should have been terminated or the proper amount, this matter 
must be resolved.  

The Board finds that both R. and F. should be contacted to 
ascertain the residence and custody status of F. from 2001 
onward.  They should each be requested to submit supporting 
documentation of where F. resided, such as tax returns, 
school records showing F.'s address and parent/guardian, 
medical records, housing rental agreements, lay statements, 
and any other types of supporting documents.  The Veteran 
should be provided notice of any results, per contested 
claims procedures.  

Additionally, the record reflects that the Veteran is 
represented by the Hawaii Office of Veterans Services.  There 
is no indication that the Veteran's representative had an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to the RO's 
certification of the appeal to the Board.  As such, the Board 
finds that due process of law requires that this case be 
remanded for such procedural development prior to an 
appellate decision.  See 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following action:

1.  R. and F. should be contacted to 
ascertain the residence and custody 
status of F. from 2001 onward.  They 
should each be requested to submit 
supporting documentation of where F. 
resided, such as tax returns, school 
records showing F.'s address and 
parent/guardian, medical records, housing 
rental agreements, lay statements, and 
any other types of supporting documents.  

2.  The claim should then be 
readjudicated in light of all of the 
evidence of record.  The matter of 
potential fraud should be addressed if it 
is established that F. did not live with 
R. from 2001 onward.  If the issue on 
appeal remains denied, the Veteran and 
R., as well as their respective 
representatives, should be provided with 
a supplemental statement of the case as 
to the issue on appeal, per contested 
claims procedures, and afforded a 
reasonable period of time within which to 
respond thereto.

3.  The Veteran's representative, Hawaii 
Office of Veterans Services, must be 
afforded the opportunity to file a VA 
Form 646 before the case is returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R.§ 20.1100(b) (2009).

